UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

ee ei i iii iii i iii ee ee ee ee x
JESUS GONZALEZ, an individual, :
Plaintiff, :
-against- :

LUCAYAN REALTY CO. LLC, A New York: 19 Civ. 7014 (GBD)
limited liability company, :
Defendant. :
mm aa i ia aia ee ee eee ee ee xX

GEORGE B. DANIELS, United States District Judge:

This Court having been advised that the parties have reached a settlement in principle, the
Clerk of the Court is hereby ORDERED to close the above-captioned action, without prejudice to
restoring the action to this Court’s calendar if an application to restore is made within thirty (30)

days of this Order.

Dated: New York, New York SO ORDERED.

December 20, 2019
LY ~ A
Dry, 6. “Donets

giOR B. DANIELS
hited States District Judge

 

 
